FINAL OFFICE ACTION
This application remains assigned in Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s election without traverse of Group I in the reply filed on 24 JAN 2022 is acknowledged.
Nonelected claims 9-20 have been cancelled.

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 120.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARKFELT et al. (US 3881656) that discloses a method for dispersing particles in a drilling mud (col. 1, lines 4-48; col. 2, lines 32-36; and col. 5, lines 5-18), the method comprising: flowing the drilling mud through a converging section 86 of a liquid mixture nozzle 18 to increase a velocity of the drilling mud; the nozzle 18 having an elongated cylindrical surface (Figs. 1, 2, and 5); flowing the drilling mud through an orifice of the liquid mixture nozzle, wherein the orifice is located downstream at the distal end of the converging section (the cross-sectional area where 86 meets 80); flowing the drilling mud through an intermediate section (proximate 80 and below 18 in Figure 2) of the nozzle; the intermediate section having a constant diameter (Figure 2); the intermediate section located downstream of the orifice (Figure 2); and flowing the drilling mud through a diverging section 82 of the nozzle, thereby generating turbulence/shear within the drilling mud to enhance dispersing of particles within the drilling mud (col. 2, lines 23-32); wherein the diverging section 82 is located downstream of the orifice - Figure 2; 
wherein the flowing the drilling mud through the orifice comprises flowing the drilling mud through a narrow end of the converging section 86 and into a first end of the intermediate section;
wherein the flowing the drilling mud through the diverging section comprises flowing the drilling mud through a second end of the intermediate section and into an end of the diverging section 82;
wherein the flowing the drilling mud through the converging section 86 comprises flowing the drilling mud inwardly toward an axial centerline of the liquid mixture nozzle along a radially inward sidewall of the converging section 86 and at a first acute angle relative to the axial centerline - Figure 2;
wherein the flowing the drilling mud through the diverging section 82 comprises flowing the drilling mud outwardly away from the axial centerline along a radially inward sidewall of the diverging section and at a second acute angle relative to the axial centerline - Figure 2.

Claims 1, 5-8, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARKFELT et al. (US 3819157) that discloses a method for dispersing particles in a drilling mud (col. 1, lines 5-49; col. 2, lines 20-25; and col. 4, lines 32-39), the method comprising: flowing the drilling mud through a converging section 86 of a liquid mixture nozzle 30 to increase a velocity of the drilling mud; the nozzle 30 having an elongated cylindrical surface (Figs. 1-2); flowing the drilling mud through an orifice of the liquid mixture nozzle, wherein the orifice is located downstream at the distal end of the converging section (the cross-sectional area where 86 meets 80); flowing the drilling mud through an intermediate section 80 of the nozzle; the intermediate section having a constant diameter (Figure 2); the intermediate section located downstream of the orifice (Figure 2); and flowing the drilling mud through a diverging section 82 of the nozzle, thereby generating turbulence/shear within the drilling mud to enhance dispersing of particles within the drilling mud (col. 2, lines 18-25); wherein the diverging section 82 is located downstream of the orifice - Figure 2; 
wherein the flowing the drilling mud through the orifice comprises flowing the drilling mud through a narrow end of the converging section 86 and into a first end of the intermediate section 80;
wherein the flowing the drilling mud through the diverging section comprises flowing the drilling mud through a second end of the intermediate section 80 and into an end of the diverging section 82;
wherein the flowing the drilling mud through the converging section 86 comprises flowing the drilling mud inwardly toward an axial centerline of the liquid mixture nozzle along a radially inward sidewall of the converging section 86 and at a first acute angle relative to the axial centerline - Figure 2;
wherein the flowing the drilling mud through the diverging section 82 comprises flowing the drilling mud outwardly away from the axial centerline along a radially inward sidewall of the diverging section 82 and at a second acute angle relative to the axial centerline - Figure 2.



Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over HANADA et al. (US 2012/0307588 A1) in view of PULLMAN (US 5779355) or POYET et al. (US 5466063).
HANADA et al. discloses a method for mixing substances in a wide variety of industries using an eductor/venturi type mixer ¶ [0001], the method comprising: flowing the substances through a converging section 17 of a liquid mixture nozzle 1, 2 to increase a velocity of the substances; the nozzle 1, 2 having an elongated cylindrical surface (Figs. 1, 3, and 4); flowing the substances through an orifice 14, 16 of the liquid mixture nozzle, wherein the orifice is located downstream at the distal end of the converging section 17 (Fig. 1); flowing the substances through an intermediate section 8 of the nozzle; the intermediate section 8 having a constant diameter (Figures 1, 3, and 4); the intermediate section 8 located downstream of the orifice (Figure 1); and flowing the substances through a diverging section 9 of the nozzle, thereby generating turbulence/shear within the substances to enhance dispersing of particles within the drilling mud (¶ [0036] – [0037]); wherein the diverging section 9 is located downstream of the orifice - Figure 1; 
wherein the flowing the substances through the orifice 14, 16 comprises flowing the substances through a narrow end of the converging section 17 and into a first end of the intermediate section 8;
wherein flowing the substances through the diverging section 9 comprises flowing the substances through a second end of the intermediate section 8 and into an end of the diverging section 9;
wherein the flowing the substances through the converging section 17 comprises flowing the substances inwardly toward an axial centerline of the liquid mixture nozzle along a radially inward sidewall of the converging section 17 and at a first acute angle relative to the axial centerline - Figure 1;
wherein the flowing the substances through the diverging section 9 comprises flowing the substances outwardly away from the axial centerline along a radially inward sidewall of the diverging section and at a second acute angle relative to the axial centerline - Figure 1.
HANADA et al. does not disclose the method processing substances in the form of drilling mud.  PULLMAN discloses a method for dispersing particles in a drilling mud using an educator/venturi type mixer (col. 1, lines 6-15; col. 2, lines 56-63; col. 4, lines 64-67), the method comprising: flowing the drilling mud through a converging section 16 of a liquid mixture nozzle to increase a velocity of the drilling mud; flowing the drilling mud through an orifice of the liquid mixture nozzle, wherein the orifice is located downstream at the distal end of the converging section (the cross-sectional area where 16 meets 17); and flowing the drilling mud through a diverging section 18 and/or 19 of the liquid mixture nozzle, thereby generating turbulence/shear within the drilling mud to enhance dispersing of particles within the drilling mud (col. 1, line 61 - col. 2, line 32), wherein the diverging section 18 and/or 19 is located downstream of the orifice -   Figure 3.
POYET et al. discloses a method for dispersing particles in a drilling mud using an educator/venturi type mixer 4 (col. 1, lines 5-17 and col. 2, lines 20-21) having a converging and diverging section as seen in Figure 1.  
In view of the suggestion in HANADA et al. that the eductor/venturi type mixer is suitable for mixing substances in a wide variety of industries, it would have been obvious to one skilled in the art before the effective filing date of the invention to have utilized the mixer of HANADA et al. to process drilling mud substances as taught by PULLMAN or POYET et al. for the purposes of effectively blending substances useful and drilling muds or fluids via an educator/venturi type mixer.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over MARKFELT et al. (US 3881656) or MARKFELT et al. (US 3819157) in view of  GILMOUR et al. (US 2011/0168640 A1).
MARKFELT et al. (US 3881656) or MARKFELT et al. (US 3819157) do not disclose the steps of measuring the pressure.  GILMOUR et al. discloses a fluid treatment method having a flow nozzle 45 with a reduced diameter portion disposed in a flow housing 12 and pressure sensors P1 and P3 upstream and downstream of the nozzle 45 connected to a controller 110.  Thereby, a step measuring a first pressure of the fluid  prior to flowing the fluid through the nozzle, measuring a second pressure of the fluid  after flowing the fluid through a larger diameter 46 section of the housing the diverging section; and adjusting a flow rate of the fluid introduced to the reduced diameter section based on a difference between the second pressure and the first pressure; and wherein the adjusting the flow rate is conducted until a predetermined differential pressure is obtained - ¶ [0005], [0016], [0017], [0022].
It would have been obvious to one skilled in the art to have provided the method of MARKFELT et al. (US 3881656) or MARKFELT et al. (US 3819157) with the recited steps of measuring pressure as taught by GILMOUR et al. for the purposes of controlling the pressures and flow rates of substances flowing through the flow housing to achieve a desired differential pressure between P1 and P3  - ¶ [0016]. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over HANADA et al. (US 2012/0307588 A1) in view of PULLMAN (US 5779355) or POYET et al. (US 5466063) and further in view of GILMOUR et al. (US 2011/0168640 A1).
Modified HANADA et al. does not disclose the steps of measuring the pressure.  GILMOUR et al. discloses a fluid treatment method having a flow nozzle 45 with a reduced diameter portion disposed in a flow housing 12 and pressure sensors P1 and P3 upstream and downstream of the nozzle 45 connected to a controller 110.  Thereby, a step measuring a first pressure of the fluid  prior to flowing the fluid through the nozzle, measuring a second pressure of the fluid  after flowing the fluid through a larger diameter 46 section of the housing the diverging section; and adjusting a flow rate of the fluid introduced to the reduced diameter section based on a difference between the second pressure and the first pressure; and wherein the adjusting the flow rate is conducted until a predetermined differential pressure is obtained - ¶ [0005], [0016], [0017], [0022].
It would have been obvious to one skilled in the art to have provided the method of modified HANADA et al. with the recited steps of measuring pressure as taught by GILMOUR et al. for the purposes of controlling the pressures and flow rates of substances flowing through the flow housing to achieve a desired differential pressure between P1 and P3  - ¶ [0016]. 

Allowable Subject Matter
No claims are allowed.

Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by amendment and a renewed search of the subject matter of the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  


Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.


Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, that authorizes additional time for examiners, at their discretion, to search and/or consider responses after final rejection during this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             






2 August 2022